Citation Nr: 1524255	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-30 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for spondylosis of the thoracic and lumbar spine with degenerative disc disease of the lumbar spine.

3.   Entitlement to service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a bilateral hip disability.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for radiculopathy of the lower extremities.

9.  Entitlement to service connection for radiculopathy of the upper extremities.

10.  Entitlement to service connection for renal failure, claimed as fatigue.

11.  Entitlement to service connection for a bilateral ankle disability.

12.  Entitlement to service connection for a bilateral foot disability.

13.  Entitlement to service connection for a psychiatric disability.

14.  Entitlement to service connection for bilateral hearing loss disability.

15.  Entitlement to service connection for gout.

16.  Entitlement to service connection for venous insufficiency of the lower extremities.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to February 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2011 and September 2012 rating decisions of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for low back, cervical spine, bilateral hip, bilateral knee, bilateral ankle and bilateral foot disabilities, peripheral neuropathy of the upper and lower extremities, and radiculopathy of the upper and lower extremities are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Renal failure, claimed as fatigue, was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.  

2.  There is no competent credible evidence of record that the Veteran has an acquired psychiatric disability causally related to active service.  

3.  Gout was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.

4.  Venous insufficiency of the lower extremities was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.

5.  Bilateral hearing loss was demonstrated on audiometric evaluation upon entrance into service.

6.  Chronic increase in bilateral hearing loss was not shown in service nor was bilateral hearing loss disability for VA purposes shown to have manifested to a compensable degree within one year of discharge from service.

7.  The most probative evidence of record is against a finding that the Veteran has a hearing disability casually related to, or aggravated by, service. 




CONCLUSIONS OF LAW

1.  Heart disease was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.307, 3.309 (2014).

2.  Renal failure, claimed as fatigue, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.307, 3.309 (2014).

3.  A psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.307, 3.309 (2014).

4.  Gout was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.307, 3.309 (2014).

5.  Venous insufficiency of the lower extremities was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.307, 3.309 (2014).

6.  Bilateral hearing loss disability was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August and September 2010 and August 2012.


The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA examinations were provided in 2010.  The Board finds that the examinations /opinions are adequate for determining service connection.  Adequate findings and/or rationale were provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board finds a remand to obtain a supplemental opinion as to whether the Veteran's preexisting hearing loss increased in severity in service would serve no useful purpose.  A clinical opinion now would not be able to provide probative evidence of an increase in severity more than forty years ago in the absence of a separation examination or clinical findings contemporaneous to service, or shortly thereafter.  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306 (2014).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Heart disease
Renal failure, claimed as fatigue
Acquired psychiatric disability
Gout
Venous insufficiency of the lower extremities

The Veteran's STRs are negative for complaints or findings concerning heart disease, gout, kidney disease (to include fatigue), a vascular disorder, or a psychiatric disability.  On the February 1973 separation examination, all systems were normal. In addition, a chest X-ray was within normal limits, and there was no indication of gout.

The Veteran was seen in a VA outpatient treatment clinic in August 2009 for complaints of bilateral foot edema.  It was noted he had a history of gout and was on medication.  When he was seen in November 2009, the assessment was renal failure.  It was indicated he did not have a prior history of renal problems.  He did have a history of gout with elevation of uric acid.  In June 2010, N.A. Ortiz Valentin, M.D. stated the Veteran had a history of gout.  

The Veteran was afforded a VA general medical examination in November 2010.  It was noted he had been treated at a VA clinic since August 2009 for gout and kidney failure.  He stated that about ten years earlier, he developed pain in his big toe area.  He sought medical attention and was given medication for what he was told was gout.  He reported that fatigue had had its onset in 1995.  He related that for the previous 15 to 17 years, he noticed that when he tries to exercise, he gets tired and fatigued.  He indicated that the injury/disease did not occur during service, and started after service.  An electrocardiogram revealed left ventricular hypertrophy.  A bilateral lower extremity venous duplex demonstrated mild bilateral lower extremity venous insufficiency with reflux.  The diagnoses were gout, early renal failure and early venous insufficiency of the lower extremities.  

A VA psychiatric examination was conducted in January 2011.  The Veteran reported he had several article 15's (i.e. nonjudicial punishment) in service due to his conduct.  However, there is no competent credible evidence that the nonjudicial punishment was related to an acquired psychiatric disability.  The Veteran denied treatment for a psychiatric disability in service.  Following a mental status evaluation, there was no Axis I diagnosis, and an Axis II diagnosis was deferred.  It was noted the Veteran had many medical conditions and physical limitations, but not a mental disorder.  The examiner stated he had occasional sadness, frustration and irritability, as well as some mild symptoms or some social difficulties, but was generally functioning pretty well.  

VA outpatient treatment records show it was noted in July 2012 that, in reviewing the Veteran's laboratory studies since 2009, he had chronic kidney disease, stage 3.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  Certain chronic diseases, including cardiovascular disease, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for cardiovascular disease).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the most probative evidence of record is against a finding of continuity of symptoms since service.  

As noted above, the STRs are silent for complaints or findings concerning heart or kidney disease, a vascular insufficiency of the lower extremities, a psychiatric disability, and gout.  The evidence establishes that gout and kidney disease were first manifested many years after service.  Indeed, the record establishes that the Veteran acknowledged during the November 2010 VA examination that the symptoms associated with such disorders did not have their onset during service or for many years thereafter.  Notably, he reported that his kidney disease (renal failure, fatigue) began in approximately 1995 to 1999, more than 20 years after separation from service.  He also reported that his gout began in 2000, more than 25 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran's assertions that gout and kidney disease, claimed as fatigue, and a venous insufficiency of the lower extremities are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of such disorders fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

Although the Veteran asserts service connection is warranted for heart disease and a psychiatric disability, there is no clinical evidence that any such disorder is present, and the Veteran is not competent to attest to such.  Service connection is limited to those cases where disease or injury has resulted in a disability.   In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claims for service connection for heart disease and a psychiatric disability must be denied.

The Board acknowledges that left ventricular hypertrophy was present on an electrocardiogram.  This finding is not, in and of itself, documentation of heart disease.  In any event, it was first manifested many years after service, and there is no competent medical evidence linking it to service. 

In sum, the preponderance of the evidence of record establishes that the Veteran's gout and kidney disease, claimed as fatigue, and venous insufficiency of the lower extremities became manifest years after, and are not shown to be related to, his service.  In addition, there is no current evidence of heart disease or a psychiatric disability causally related to service.  Accordingly, the preponderance of the evidence is against the claims for service connection for these disabilities.

Hearing Loss Disability

The Veteran entered service in February 1971.  His September 1970 report of medical examination for entrance purposes reflects that upon audiometric testing, results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
15
25
LEFT
25
25
15
15
25

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Therefore, the Veteran's entrance examination report reflects bilateral hearing loss.  As such, the presumption of soundness on induction does not attach to either ear, and service connection may be considered only on the basis of aggravation in service.  38 C.F.R. § 3.304 (2014).  

A pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran separated from service in February 1973.  There are no audiometric findings upon separation.  Moreover, there are no STRs reflecting complaints of, or treatment for, hearing loss or the ears.  There is no competent credible evidence that the Veteran's hearing loss increased in severity during service.  Thus, service connection is not warranted.

The Veteran is competent to report difficulty with hearing acuity.  However, he has not been shown to be competent to attest to threshold shifts in service, to include an increase in preexisting hearing loss.  In addition, the November 2010 VA examination report reflects that the Veteran reported that he noted the onset of hearing loss "three years after termination of service."  Thus, not only is there no clinical evidence to support a worsening in service, but the Veteran, himself, has not averred such. 

The Board has considered the June 2010 opinion of Dr. N. Ortiz; however, the Board finds that it lacks probative value.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  

Dr. Ortiz stated that the Veteran presented with right ear hearing loss problems.  She stated that prolonged exposure to noise of high intensity causes permanent damage in the inner structures of the ear, resulting in irreversible hearing loss.  She also stated that the Veteran was exposed to high frequency arm fire noise in service, which is more probable than not the cause of his hearing loss.  The Veteran's DD 214 reflects that his military occupational specialty was in field artillery; thus, the Board acknowledges exposure to noise.  However, Dr. Ortiz's opinion lacks probative value because she failed to discuss the Veteran's left ear, failed to discuss the Veteran's pre-existing hearing loss upon entrance into service, and failed to discuss the noted onset of noticeable hearing loss was not until approximately three years after separation from service.  Moreover, she has not been shown to be an audiologist.  Importantly, she has not provided adequate rationale that the Veteran's preexisting hearing loss worsened in service. 

As stated above, aggravation may not be conceded, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  As there has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's pre-existing left ear hearing loss increased in severity during service; thus, service connection is not warranted. 

The Board has considered that while the Veteran's audiometric results upon entrance reflect abnormal hearing, they do not rise to the level of a "disability" for VA purposes.  Nevertheless, the Board finds that service connection is still not warranted.  There is no competent credible evidence that his left ear hearing loss disability is as likely as not causally related to, or aggravated by service.  With regard to the right ear, as noted above, the Board finds that the opinion of Dr. Ortiz lacks probative value because she failed to discuss this preexisting hearing loss and that the noted onset of noticeable hearing loss was not until several years after separation from service.  In addition, the November 2010 VA examination report reflects the opinion of the examiner that the Veteran's currently hearing loss is not caused by artillery noise exposure during service because the noticeable onset was three years after separation from service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a heart disability is denied.

Service connection for renal failure, claimed as fatigue, is denied.

Service connection for gout is denied.

Service connection for a psychiatric disability is denied.

Service connection for venous insufficiency of the lower extremities is denied.

Service connection for bilateral hearing loss disability is denied.


REMAND

In her June 2010 statement, Dr. Ortiz noted the Veteran had a history of back problems.  She related that his work during service involved lifting and carrying heavy equipment.  She stated that the continuous bending and lifting put a lot of strain on his back.  This led to bad posture, loss of alignment and loss of the curvature of the cervical, thoracic and lumbar lordosis, which put more stress on one side of the vertebra; this resulted in disc bulging, radiculopathy and neuropathy.  She added that it also caused degenerative changes in the neck, back, hips, knees ankles and feet.  Dr. Ortiz concluded it was more probable than not that the Veteran's back and leg problems and arthritis were service-connected secondary to his duties in service.  Dr. Ortiz failed to discuss the Veteran's post service history in construction, failed to discuss the Veteran's age upon diagnosis, and failed to provide clinical treatment records. 

On VA examinations in November 2010, the Veteran stated that his orthopedic and neurological problems began many years following service.  However, the examiners failed to provide an opinion as to whether his low back, cervical spine, bilateral hip, bilateral knee, bilateral ankle and bilateral foot disabilities, as well as peripheral neuropathy of the upper and lower extremities or radiculopathy of the upper and lower extremities are related to service.  


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all his providers of evaluations and/or treatment (VA and non-VA) for low back, cervical spine, bilateral hip, bilateral knee, bilateral ankle and bilateral foot disabilities, as well as for peripheral neuropathy of the upper or lower extremities and for radiculopathy of the upper or lower extremities since his discharge from service, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers, to include from Dr. Ortiz.  

2.  Thereafter, obtain a supplemental opinion to the 2010 VA examination.  The examiner is requested to provide an opinion whether it is at least as likely as not (50 percent or higher probability) that the Veteran's low back, cervical spine, bilateral hip, bilateral knee, bilateral ankle and/or bilateral foot disabilities are causally related to service, to include any lifting he might have performed in service.  

The clinician should provide a rationale for all opinions, and should consider the pertinent evidence of record, to include, if pertinent, a.) the Veteran's age upon diagnosis; b.) the noted date of onset of symptoms to be in approximately 1990; c.) the Veteran's denial of trauma in service, and d.) the November 2010 VA examination reports.

3.  Schedule the Veteran for an examination for peripheral neuropathy of the upper or lower extremities and radiculopathy of the upper or lower extremities.  The examiner is requested to provide an opinion whether it is at least as likely as not (50 percent or higher probability) that any such disorder is causally related to service.  

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

4.  Thereafter readjudicate the issues on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


